                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION



UNITED STATES OF AMERICA,

                       Plaintiff,

               vs.                                          CASE NO.: 2:18-cr-206
                                                            JUDGE GEORGE C. SMITH
                                                            MAGISTRATE JUDGE KING
STEVEN KRISTOPHER PERRY,

                       Defendant.


                                            ORDER

       On December 17, 2018, the Magistrate Judge issued a Report and Recommendation pursuant

to 28 U.S.C. § 636(b)(1), recommending that the Court accept Defendant Perry’s guilty plea to

Count One of the Information charging him with embezzlement of labor union funds, in violation

of 29 U.S.C. § 501(c). Defendant, represented by counsel, waived his right to appear on the matter

before a District Judge. The Magistrate Judge conducted the colloquy required by Rule 11 of the

Federal Rules of Criminal Procedure. Defendant’s plea was knowing, voluntary, free from coercion,

and had a basis in fact.

       Defendant was specifically informed of his right to contest the Report and Recommendation

by filing any objections within 14 days of the issuance of the Report and Recommendation pursuant

to 28 U.S.C. §636(b)(1)(B) and Rule 72(b) of the Federal Rules of Civil Procedure. Defendant did

not file any objections.
       Accordingly, the Court ADOPTS the Report and Recommendation and ACCEPTS

Defendant’s plea of guilty to Count One of the Information. Defendant is hereby adjudged guilty

of embezzlement of labor union funds.

              IT IS SO ORDERED.


                                                    /s/ George C. Smith
                                                    GEORGE C. SMITH, JUDGE
                                                    UNITED STATES DISTRICT COURT




                                              -2-
